Letton, J.
In the former opinion in this case (McKennan v. Omaha & C. B. Street R. Co., 95 Neb. 643), it was held that, there being a conflict in the evidence with relation to the circumstances surrounding the injury and also with reference to the extent of plaintiff’s injuries, these questions were proper to be submitted to the jury. It was also held that the first paragraph of instruction No. 7 was incorrect as applied to the facts in this case. The language of this part of the instruction was not applicable, since the statement “that teamsters have the legal right to cross the street at any point thereon” had no relevancy to the issues. It was also said that this instruction is correct as to the rights of the street car company and plaintiff at intersection or cross-streets, but that it failed to properly distinguish their respective rights at other points in the street. We think the latter statement and the further criticisms of the instruction should be withdrawn.
In Omaha Street R. Co. v. Duvall, 40 Neb. 29, this court said: “Street railways are constructed and operated on public highways under grants of that right by municipal corporations. The grant is of a privilege to occupy and use these streets in conjunction with, and not to the exclusion of, the general public.”
*283In Olney v. Omaha & C. B. Street R. Co., 78 Neb. 767, it is said: “The right to nse the streets of a city by the driver of a horse and the manager of a street car company are equal, and each must use it with reasonable regard for the safety and convenience of the other.”
In Stewart v. Omaha & C. B. Street R. Co., 88 Neb. 209, it is said: “Whatever the rule in some states may be with respect to the rights of pedestrians and street cars upon the streets of a city, the law in this state is settled that neither the street car nor the pedestrian has any priority or privileged right over the other; that an electric street railway company and an ordinary traveler upon the street are required to observe an equal degree of care to prevent accidents, and that neither has a right of way superior to that of'the other. Omaha Street R. Co. v. Cameron, 43 Neb. 297; Mathiesen v. Omaha Street R. Co., 3 Neb. (Unof.) 747; Omaha Street R. Co. v. Mathiesen, 73 Neb. 820; Olney v. Omaha & C. B. Street R. Co., 78 Neb. 767.”
Under ordinary circumstances, one who negligently attempts to cross a street railway track or to drive upon it:, In front of an approaching car cannot recover for injuries caused by a collision therewith, unless those in charge of the car fail to exercise ordinary care to prevent the accident after knowledge of his probable danger. Omaha Street R. Co. v. Larson, 70 Neb. 591; McLean v. Omaha & C. B. R. & B. Co., 72 Neb. 447, 453; Lindgren v. Omaha Street R. Co., 73 Neb. 628; Chunn v. City & S. R. Co., 207 U. S. 302, 28 Sup. Ct. Rep. 63; 2 Nellis, Street Railways, sec. 462.
There was no intention to change the established rule in this state by the opinion in Harris v. Lincoln Traction Co., 78 Neb. 681, in which case it was not quite accurately said that in such a case the defendant would not be liable, unless those in charge of the car “wilfully or wantonly” produce the collision. The words “wilfully” and “wantonly” being used disjunctively, the word “wantonly” evidently was not meant to express the idea of intentionally or wilfully, but that of “carelessly” or “negligently.” Lafayette .& I. R. Co. v. Huffman, 28 Ind. 287; Cleveland, C., C. & St. *284L. R. Co. v. Tartt, 64 Fed. 823. It may be noted that this is the thought expressed in the instructions tendered by defendant.
A good statement of the proper rule is found in Fujise v. Los Angeles R. Co., 12 Cal. App. 207, 216: “The sum of the adjudicated cases bearing upon the relative rights of street cars and citizens traveling in vehicles drawn by horses or other animals is that both have a right to use the street, but neither has the exclusive right. The motorman of a street car is not necessarily obliged to stop his car when he sees a man driving in a vehicle along the line of a railway ahead of the car; but he may continue to run the car in a proper manner until he is conscious of the fact that the driver is unaware or heedless of his danger. When he is thus conscious, it is his duty to use all reasonable care and diligence to avoid running the car into the vehicle. Seeing a man driving along the track, the motorman may assume that he Avill turn aside and out of the way of the car, but he cannot rest on the assumption so long as to allow his car to reach a point where it will be impossible for him to control his car or give warning in time to prevent injury to the man or vehicle.” See, also, Callahan v. Boston Elevated R. Co., 205 Mass. 422, 18 Am. & Eng. Ann. Cas. 510; Indianapolis Traction & Terminal Co. v. Kidd, 167 Ind. 402, 5 Street R. Rep. 204; Acton v. Fargo & M. Street R. Co., 20 N. Dak. 434, 7 Street R. Rep. 499; Greene v. Louisville R. Co., 119 Ky. 862, 7 Am. & Eng. Ann. Cas. 1126.
In the former opinion it was held that the refusal to give instructions Nos. 15 and 16 requested by defendant was erroneous. It appears, however, that instruction No. 15 Avas embodied in the charge of the court upon its own motion, though marked as refused when tendered by defendant. Instruction No. 16 was refused for the reason that it was not tendered to the court within a reasonable time. We considered this reason not adequate. Upon a critical examination of the language of the instruction, we are of the opinion that the court properly refused to give it. This instruction makes the standard of care the exercise of the *285best judgment of the individual motorman. The rule is laid down by the supreme court of the United States in The Germanic, 196 U. S. 589, as follows: “But it is a mistake to say, as the petitioner does, that if the man on the spot, even an expert, does what his judgment approves, he cannot be found negligent. The standard of conduct, whether left to the jury or laid down by the court, is an external standard, and takes no account of the personal equation of the man concerned. The motion that it ‘should be coextensive with the judgment of each individual’ was exploded, if it needed exploding, by Chief Justice Tindal in Vaughan v. Menlove, 3 Bing. N. C. (Eng.) *468, *475.” In the case referred to, Chief Justice Tindal said: “Instead, therefore, of saying that the liability for negligence should be coextensive with the judgment of each individual, which would be as variable as the length of the foot of each individual, we ought rather to adhere to the rule which requires in all cases a regard to caution such as a man of ordinary prudence would observe.” The motorman was held to use that care and diligence which an ordinarily prudent man would use under the circumstances of the particular case. “The standard is universal, unless in those cases where the law imposes an absolute liability.” 1 Shearman and Redfield, Law of Negligence (6th ed.) sec. 9b; Daily v. Burlington & M. R. R. Co., 58 Neb. 396; Harrington v. Los Angeles B. Co., 140 Cal. 514; McIntyre v. Orner, 166 Ind. 57; Barnes v. Danville Street R. & L. Co., 235 Ill. 566.
A number of assignments of error were made by the appellant which were not considered in the former opinion. The first point urged is that the court erred in permitting nonexpert witnesses to testify to their conclusion or opinion that McKennan was sick and hurt and suffered pain. It is said that this invaded the province of the jury. We think there is no merit in this contention. In 2 Jones, Commentaries on Law of Evidence, sec. 366, it is said, quoting from a New Hampshire case (Hardy v. Merrill, 56 N. H. 227) : “ ‘But without reference to any recognized rule or principle, all concede the admissibility of the opin*286ions of nonprofessional men upon a great variety of unscientific questions arising every clay and in every judicial inquiry. These are questions of identity, handwriting,, quantity, value, weight, measure, time, distance, velocity,, form, size, age, strength, heat, cold, sickness and health,, questions also concerning various mental and moral aspects of humanity, such as disposition and temper, anger,, fear, excitement, intoxication, veracity, general character and particular phases of character, and other conditions and things, both moral and physical, too numerous to mention.’ Admittedly difficult as the task of framing a rule on the subject is, Foster,' Chief Justice, in the New Hampshire case referred to, formulated a rule, which, if properly applied, will serve as a useful instruction. Opinions-of witnesses derived from observation are admissible in evidence ivhen, from the nature of the subject under Hives-. tigation, no better evidence can be obtainedSee, also, 3 Wigmore, Evidence, sec. 1974; Hewitt v. Eisenbart, 36 Neb. 794; Western Travelers Accident Ass’n v. Munson, 73 Neb. 858.
It is next claimed that there was error in permitting Dr. Pepper to testify relative to finding the plaintiff in a convulsive condition six months after the occurrence of the injury without connecting this incident as a result of the accident. The court probably admitted this testimony upon the theory that it would be connected up afterwards, which it was within its discretion to do. The question which brought out the testimony only had reference to the appearance of McKennan when the physician was called, and it could not be foreseen by the court what the answer would be. The question was not improper. No-motion Avas made either at that time or in any later part of the trial to strike out this testimony upon the ground that it had not been connected with the accident. In order to save the point for revieAV this was necessáry.
Objection was also made to the reception of evidence relative to the expectoration or vomiting of blood by the plaintiff without showing that it Avas the natural or probable result of the accident. The testimony of plaintiff’s *287surgeon was that snch bleeding would be improbable, but not impossible, as a result of the injury. Other physicians testified much to the same effect. The court, at the request of defendant, gave an instruction to the effect that defendant should not be held responsible for any spitting or vomiting of blood by the plaintiff that is not shown by the evidence to have been caused by the accident of January 20, 1911, and that it is the probable and not the possible cause that should be considered by the jury. The evidence may not have been of much weight, but it was for the jury to determine whether there was sufficient evidence to justify a conclusion that the spitting of blood resulted from the injury.
Complaint is made that the court erred in submitting to the jury whether the speed of the car was the proximate cause of the accident, whether the failure to have the car under control was the proximate cause, and whether the failure to exercise ordinary care in striking the wagon was the proximate cause. By instruction No. 6 the jury were told: “That under the pleadings and evidence in this case the only charge of. actionable negligence that you are required to consider is that after the plaintiff started to turn upon the street railway track on which the south-bound car was running, or-while he was in a'position of peril or danger by reason of having his wagon upon such track, the defendant, in the exercise of ordinary care,, should and could have so reduced the speed o,f said car or stopped the same as to avoid striking or colliding with his wagon.” By instruction No. 7 the jury were told, among other things: “If you believe from the preponderance of. the evidence that an ordinarily prudent man would not have been running the car at the rate of speed which you find from the evidence that the car was running at the time the operator of the car discovered the plaintiff on the track, and that the rate of speed was the proximate-cause of plaintiff’s injury, then you should find the defendant was negligent in that particular.” By the ordinances of the city the car might lawfully be operated at any speed up to 15 miles an hour. The testimony is that *288before the collision the car was moving at the rate of from 8 to 12 miles an hour, as variously estimated by the witnesses. The court further instructed the jury: “If you find from a preponderance of the evidence that defendant did not have his car under such control at the time the motorman discovered plaintiff on the track as an ordinarily prudent person operating a car under like circumstances would have done, and that such failure was the proximate cause of plaintiffs injury, then you should find the defendant negligent in that particular.”
These directions are inconsistent with instruction No. 6, tended to confuse the jury, and were prejudicial. As long as there were no indications that the track would be obstructed, the defendant was not negligent in operating its car within the legal rate of speed, and, if it was so doing at the time the plaintiff turned to go upon .the track, the rate of speed could not constitute negligence. As the court had said, the only ground of actionable negligence was whether the defendant might have slowed down or stopped the car in time to avoid the injury after the plaintiff’s wagon was upon the track.
Complaint is made that plaintiff was allowed to exhibit scars on his body made as the result of certain surgical operations; one of them being from an operation for appendicitis. “It is a too well-settled rule in this court to call for further discussion that the plaintiff in an action for damages for personal injuries may be permitted to exhibit to the jury, if he can do so, the contusions and wounds of which they consist.” Felsch v. Babb, 72 Neb. 736. But the scars here exhibited were not from wounds occasioned at the time of the accident, and it would seem that the exhibition was unnecessary. We are not convinced that the error was prejudicial, since the amount of the verdict is not so great as to indicate that the passions of the jury were inflamed or their sympathy aroused. Such exhibitions, hoAvever, are not to be encouraged, and, unless they furnish evidence material to the question to be determined, should not be indulged in.
*289One of the paragraphs of instruction No. 11 is severely criticised by defendant for alleged erroneous statements therein contained. We are relieved from, critically considering these alleged mistakes, for the reason that this particular portion of the instruction w.as specifically requested to be given by the defendant itself in No. 15 of its requests. The court having given the instruction, defendant cannot now complain that it was erroneous.
Upon the whole case, we think that errors prejudicial to defendant occurred at the trial. The former opinion is modified in the respects mentioned, but the conclusion was correct and is adhered to.
The motion for rehearing is
Overruled.